Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Double Patenting 
Applicant terminal disclaimer filed (11/18/2021) have been carefully considered. After carefully reviewing terminal disclaimer and claim limitations, terminal disclaimer is sufficient to overcome grounds of rejection.

ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 15 that includes: 
Claim 1:
…
“
obtaining a shadow model having a variable expressed as a function of height difference between features of a device at different locations on a semiconductor wafer, wherein the shadow model represents height-dependent shadowing associated with the features; determining values of one or more parameters of the shadow model from measurement data obtained from images of the features; and determining, by a computer processor, the height difference between the features using the determined values of the one or more parameters applied to the shadow model.
 ”
Claim 8:
…
“
obtain a shadow model having a variable expressed as a function of height difference between features of a device at different locations on a semiconductor wafer, wherein the shadow model represents height-dependent shadowing associated with the features; determine values of one or more parameters of the shadow model from measurement data obtained from images of the features; and determine the height difference between the features using the determined values of the one or more parameters applied to the shadow model.
 ”
Claim 15:
…
“
obtaining a shadow model having a variable expressed as a function of height difference between features of a device at different locations on a semiconductor wafer, wherein the shadow model represents height-dependent shadowing associated with the features; determining values of one or more parameters of the shadow model from measurement data obtained from images of the features; and determining, by a computer processor, the height difference between the features using the determined values of the one or more parameters applied to the shadow model.
 ”

Regarding dependent claims 2-7, 9-14 & 16-20 these claims are allowed because of their dependence on independent claims 1, 8 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661